DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 16, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the polyol component (a)(i)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the polyol component (a)(ii)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said carboxyl component (b)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the acetoacetate functional group" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites a curable adhesive composition.  Claim 20 also requires that the curable adhesive composition “then is later cured”.  Thus, the claim recites both a product and a process step involving the product.  A single claim which claims both a product and the method steps of using the product is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p).
Claim 21 depends from Claim 20 and is therefore similarly indefinite.
Claim 21 recites the limitation "the bond" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding Claim 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 21 recites the broad recitation “at or above about 23°C”, and the claim also recites “at or above about 60°C” and “at or above about 120°C” which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 23 recites the limitation "[t]he process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bammel et al. (US 2015/0024195).
Regarding Claim 1, Bammel teaches a process for crosslinking polymeric chains.  The process involves combining polymer chains having beta-ketoester functional groups, an aldehyde, and a primary amine (Abstract).  Polymer chains having beta-ketoester functional groups read on the first component (I).  An aldehyde reads on the second component (II).  A primary amine reads on the third component (III).
Regarding Claim 7, Bammel’s crosslinking takes place in an aqueous system (p. 1, [0005]).  No volatile solvents are disclosed.  Therefore, it is understood that Bammel teaches a composition according to Claim 1 containing essentially no volatile solvents.
Regarding Claim 10, Tables 2 and 3 illustrate the use of glyoxal (p. 3, [0019]).  Glyoxal reads on an aliphatic dialdehyde.
Regarding Claim 14, Bammel’s examples employ cysteine as an amine in the amount of 0.50 parts per 10 parts Resin 3272-096 (p. 3, Tables 2 and 3).  This is equivalent to 5 phr amine based on the total weight of the resin.
Regarding Claim 15, Bammel suggests resins including two equivalents of beta-ketoesters in the polymer chain (p. 1, [0011]).  In addition, Bammel’s Coating Resin Examples 1-3 are formed from a monomer feed including 20% acetoacetoxyethyl methacrylate (p. 2-3, [0015]-[0017]).  It is apparent based on the monomer feed that at least two beta-ketoester groups will be present in the polymers formed in these examples.  A polymer containing at least two beta-ketoester groups reads on the claimed adduct as well as component (I).
Regarding Claim 16, the ratio of beta-ketoester groups such as those provided by an acetoacetate-functional monomer to aldehyde is 2:1 (p. 1, [0006]).  Alternatively, the cross-linking solution preferably includes 0.5-1.1 aldehyde equivalents per 2 equivalents of beta-ketoester (p. 1, [0013]).  This is equivalent to an equivalent ratio of approximately 1.8 to 4.  This falls within the claimed range of about 4 to about 0.25.
Regarding Claim 17, Bammel’s examples illustrate a process in which components equivalent to the claimed (I)-(III) are mixed (p. 3, [0018]-[0019]) and dried (p. 3, [0020]).  The entirety of Bammel’s disclosure describes such compositions as participating in cross-linking reactions.  Therefore, it is evident that the products obtained in these examples are cross-linked (i.e. cured) as claimed.  
Bammel does not teach all of the process conditions recited in Claim 17.  However, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  Bammel’s product is compositionally and structurally identical to the claimed product despite being obtained through a slightly different process.  Therefore, Bammel as applied above reads on Claim 17.
Regarding Claim 18, Bammel teaches the use of stabilizers (p. 2, [0015]).  
Regarding Claim 19, the compositions may be adhesives (p. 1, [0009]).
Regarding Claim 20, the composition is described as being cross-linkable (i.e. curable).  It is evident from Bammel’s disclosure that the compositions are cross-linked at some point after formation.
Regarding Claim 21, in one example, compositions coated onto a metal substrate and heated to a peak metal temperature (PMT) of 149°C or 177°C were resistant to an alkaline dip, while coatings heated to a PMT of 121°C or 93°C were completely removed down to the bare metal (p. 5, [0026]).  This indicates that a bond between the coating and metallic substrate is maintained at temperatures of 149°C or 177°C.
Regarding Claim 22, the composition may be an adhesives (p. 1, [0009]).  Bammel does not specifically disclose adhesives used in the claimed applications.  Nevertheless, the various claimed applications represent intended uses of the claimed adhesive.  The claimed intended use limitations do not require steps to be performed; do not limit the claims to a particular structure; and need not be taught by the prior art in order to anticipate the claims.  See MPEP 2111.02.  Bammel’s adhesive is compositionally identical to the claimed product and therefore reads on the adhesive of Claim 22.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bammel.
Regarding Claim 23, Bammel remains as applied to Claim 1 above.  Bammel’s composition is suggested for use as an adhesive (p. 1, [0009]).  Bammel does not expressly teach the process of Claim 23.  Nevertheless, one of ordinary skill in the art would at once envisage the process of applying an adhesive to a first substrate and subsequently placing the adhesive-coated first substrate in contact with a second substrate in order to facilitate adhesive bonding between the two substrates.  The step of applying an adhesive to a first substrate reads on the claimed step of applying the composition to a substrate.  Contacting the adhesive-coated first substrate with a second substrate reads on the claimed step of laminating.  It would have been obvious to one of ordinary skill in the art at the time of filing to use Bammel’s adhesive in this manner, as this represents the basic use and function of an adhesive as it would be understood by one of ordinary skill in the art.  

Claims 1-10 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moens (US 2012/0220676) in view of Bammel.
Regarding Claim 1, Moens teaches polyesters which can be used as a binder in liquid coating compositions (p. 1, [0015]).  Preferred coating comopsitions include polyesters having functional groups which are reactable with a crosslinker (p. 5, [0094]).  The composition comprising the polyester and crosslinker are cured at temperatures of up to 200°C (p. 5, [0095]).  Moens does not teach the use of beta-ketoester or malonate functional groups in combination with aldehyde and amine crosslinkers as claimed.
In the same field of endeavor, Bammel teaches that one difficulty with current crosslinking reactions is that they often require high processing temperatures, which limits their usefulness for certain substrates.  In addition, many crosslinking reactions are reversible, which presents performance problems (p. 1, [0005]).  
Bammel teaches crosslinking by introducing beta-ketoester functional groups to a polymer, then combining the functionalized polymer with an aldehyde and a primary amine (Abstract).  This crosslinking technique operates at lower temperatures relative to other crosslinking reactions and is irreversible.  The reaction improves the chemical properties, mechanical properties, barrier properties, physical properties and corrosion resistance of coating resins (p. 1, [0009]).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply Bammel’s crosslinking technique to Moens’ polyester coating compositions so that crosslinking can be carried out at lower temperatures, and to achieve improved chemical properties, mechanical properties, barrier properties, physical properties and corrosion resistance.  Modification of Moens in view of Bammel results in a curable composition comprising (I) a polyester containing beta-ketoester functional groups; (II) an aldehyde; and (III) a primary amine.  This reads on Claim 1.
Regarding Claim 2, Moens teaches amorphous polyesters (p. 4, [0082]).
Regarding Claim 3, Moens’ polyesters include 5-35% of ethylene glycol, 5-40% of dianhydrohexitol, and 0-40% of a polyol (p. 3, [0061]-[0062] and [0064]).  These three  components collectively make up the hydroxyl component of Moens’ polyester.  The combination of ethylene glycol and dianhydrohexitol, present in combined amounts of 10-75%, read on the claimed diol (i).  The polyol included in amounts of 0-40% reads on the claimed polyol (ii).  
The polyester also includes terephthalic and/or isophthalic acid and a linear chain dicarboxylic acid (p. 3, [0060] and [0063]).  The combination of these components reads on the claimed carboxyl component (b).  
Moens further teaches modification of such polyesters to incorporate reactive terminal groups which are able to participate in curing and crosslinking reactions (p. 6, [0118]-[0120]).  Moens’ examples illustrate combining 71.7 parts by weight of a reactive compound which will contribute such terminal groups to 100 parts of a polyester (p. 12-13, [0238]).  This is equivalent to approximately 41.7 wt% based on the combined amount of reactive compound and polyester comprising components (a) and (b).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the amount of reactive compound employed in Moens’ examples as a guide when carrying out modification in view of Bammel to introduce beta-ketoester groups.  This amount is shown to be effective in achieving an appropriate degree of functional groups to participate in subsequent curing and crosslinking reactions.  
Regarding Claim 4, Moens teaches ethylene glycol (p. 3, [0061]).  
Regarding Claim 5, Moens teaches that suitable poyols include glycerol (i.e. glycerin), sorbitol, trimethylolpropane, and pentaerythritol (p. 3-4, [0078]).
Regarding Claim 6, Moens teaches terephthalic and/or isophthalic acid (p. 3, [0060]).
Regarding Claim 7, Moens’ polyetsers may be used in coating compositions which are either water-borne or solvent-borne (p. 1, [0015]).  Moens does not suggest or require the presence of organic solvents in water-borne coating compositions.  Therefore, Moens’ water-borne coating compositions are understood to be essentially free of volatile solvents.
Regarding Claim 8, Moens’ polyesters have a Tg of at least -20°C in liquid coating compositions (p. 4, [0080]).  This overlaps the claimed range.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 9, Moens’ polyetsers may be used in coating compositions which are solvent-borne (p. 1, [0015]).  The solvents disclosed at page 6, [0112] are recognized in the art as organic solvents.
Regarding Claim 10, Bammel suggests the use of glyoxal (p. 1, [0113]).  This reads on an aliphatic dialdehyde.
Regarding Claim 14, Bammel’s examples employ cysteine as an amine in the amount of 0.50 parts per 10 parts Resin 3272-096 (p. 3, Tables 2 and 3).  This is equivalent to 5 phr amine based on the total weight of the resin.
Regarding Claim 15, Bammel suggests resins including two equivalents of beta-ketoesters in the polymer chain (p. 1, [0011]).  A polymer containing at least two beta-ketoester groups reads on the claimed adduct as well as component (I).
Regarding Claim 16, Bammel teaches that the ratio of beta-ketoester groups such as those provided by an acetoacetate-functional monomer to aldehyde is 2:1 (p. 1, [0006]).  Alternatively, the cross-linking solution preferably includes 0.5-1.1 aldehyde equivalents per 2 equivalents of beta-ketoester (p. 1, [0013]).  This is equivalent to an equivalent ratio of approximately 1.8 to 4.  This falls within the claimed range of about 4 to about 0.25.
Regarding Claim 17, Bammel’s examples illustrate a process in which components equivalent to the claimed (I)-(III) are mixed (p. 3, [0018]-[0019]) and dried (p. 3, [0020]).  Moens suggests curing at temperatures of 20-160°C for 15-120 minutes (p. 6, [0116]).  
Regarding Claim 18, Moens teaches stabilizers such as antioxidants (p. 4, [0088]), pigments, and various fillers (p. 6, [0114]).
Regarding Claim 19, Moens’ composition is used as a coating applied to a variety of substrates (p. 9, [0169]).  One of ordinary skill in the art will at once recognize that a coating must adhere to the substrate in order to function as such.  Although not expressly described as such, Moens’ composition adheres to the substrate and therefore functions as (or is capable of functioning as) an adhesive.  
Regarding Claim 20, both references teach toward curable/crosslinkable compositions, and Moens teaches subsequent curing (see, e.g., p. 6, [0116]).  
Regarding Claim 21, Moens teaches toward coatings that are stable at temperatures of 80-121°C when applied to aluminum substrates (p. 14, [0274]).  This indicates that a bond between the coating composition and substrate will be maintained at temperatures within the claimed ranges.
Regarding Claim 22, Moens teaches applying the coating composition described above to a variety of substrates (p. 9, [0169]).  This reads on a coating as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bammel as applied to Claims 1 and 10 above, further in view of Goldstein et al. (US 6,117,492).  
Regarding Claim 11, Bammel remains as applied to Claims 1 and 10 above.  Bammel suggests the use of aldehydes such as glyoxal, an aliphatic dialdehyde (p. 1, [0013]).  Bammel does not teach a dialdehyde selected from the claimed group.
Goldstein teaches crosslinkable polymeric binders containing acetoacetoxy functional groups.  Crosslinking is achieved by combining the binder with a dialdehyde such as glyoxal or glutaraldehyde (col. 3, lines 30-42).  Glyoxal and glutaraldehyde are disclosed in parallel as equally suitable alternatives to one another and are therefore recognized by the prior art as equivalent dialdehyde compounds suitable for crosslinking acetoacetoxy-functional polymers.
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Bammel’s glyoxal with glutaraldehyde, as Goldstein demonstrates that these two compounds are recognized as equivalents suitable for use in this capacity.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bammel as applied to Claim 1 above, further in view of Harper et al. (GB1154725, cited in Applicant’s IDS).
Regarding Claims 12 and 13, Bammel remains as applied to Claim 1 above.  Bammel teaches the use of primary amines (Abstract), but does not suggest the use of the claimed species.
Harper teaches polymeric materials which interact readily at moderate temperatures to give crosslinked polymers.  The materials are used for adhesives and lacquers (i.e. coatings) (p. 1, lines 9-17).  The polymer includes a plurality of beta-ketoester groups.  The beta-ketoester functional polymer is combined with an amine compound to achieve crosslinking (p. 1, lines 28-39).  Suitable amine compounds containing primary amines include ethylenediamine, 1,4-diaminobutane, 1,6-diaminohexane, 1,2-diaminopropane, xylene diamines, phenylenediamines, diaminotoluenes, diaminocyclohexanes, and diaminocyclohexylmethanes (p. 2, lines 48-69).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bammel in view of Harper to select one or more of Harper’s primary amines, as they are shown to be suitable for use in crosslinkable compositions in combination with beta-ketoester functional polymers.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 9-11, 14, 15, and 17-20 of copending Application No. 16/705,338; Claims 1-7, 10-17, 19, and 20 of copending Application No. 16/705,377; and Claims 1, 6-10, 13, 18, and 19 of copending Application No. 16/705,345.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each application contain dependent claims which, when read as a whole, contain the same or overlapping subject matter as presently claimed and thus would have been obvious over the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 11, 13-18, 20, and 21 of U.S. Patent No. 11,261,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘359 contain dependent claims which, when read as a whole, contain the same or overlapping subject matter as presently claimed and thus would have been obvious over the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762